DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
2.	Claim 9 is objected for claim language “ .. one first memory…. one first processor…. one second memory … one second processor”. 
	Examiner suggests the applicant to amend the claim as
 …a first memory… a first processor…. a second memory…a second processor..
	Similar corrections are also suggested to other pending claims.

Response to Arguments
3.	This action is response to applicant’s communication filed on 01/07/2022. Applicant’s arguments regarding prior art rejection have been considered, however they are not persuasive. Applicant argues that prior art does not disclose the amended limitations. Examiner respectfully disagrees because Gupta discloses analyze the future traffic data using first input data (404 of fig. 4) and generate a first analysis result (406 if fig. 4; para 0028 and 0029; analyze the input data and determine based on the result of the analysis determine a baseline for at least one operating characteristic associated with the wireless communication network) corresponding to an analysis of an event (para 0041; In another embodiment, the adaptive monitoring manager 132 is integrated with side-channel information. A side-channel can be, but is not limited to, a news source about events that result in major changes in network used. For example, if ; and
analyze the future traffic data using second input data and generate a second analysis result (408 and 410 of fig. 4; para 0005; 0044 and 0046; analyzing second set of data and based on the result, dynamically adjust the network operating characteristics).
Gupta does not explicitly disclose that the second analysis result corresponds to packet loss.
In an analogous art, Djukic discloses that the second analysis result corresponds to packet loss (para 0052; 0054; 0060; 0066; monitoring and analyzing network data to predict different parameters including packet loss). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta’s method/device by adding Djukic’s disclosure in order to improve the quality of service of a communication system.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.         Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Gupta et al. (US 2015/0065121, hereinafter Gupta) in view of Djukic et al. (US 2016/0301579, hereinafter Djukic).
Regarding claims, 1 and 13, Gupta discloses an analysis apparatus comprising:

perform machine learning (para 0028; 204 of fig. 2 perform machine learning operations) using past traffic data (para 0028; historical data stored at the server) in a communication system to thereby predict future traffic data in the communication system (para 0039; based on analysis predicting what is the normal behavior in near future);
analyze the future traffic data using first input data (404 of fig. 4) and generate a first analysis result (406 if fig. 4; para 0028 and 0029; analyze the input data and determine based on the result of the analysis determine a baseline for at least one operating characteristic associated with the wireless communication network) corresponding to an analysis of an event (para 0041; In another embodiment, the adaptive monitoring manager 132 is integrated with side-channel information. A side-channel can be, but is not limited to, a news source about events that result in major changes in network used. For example, if it is known that a certain event such as a holiday, festival, concert, severe weather occurrence, etc. is occurring within a specific region the network monitoring operations of the NMS 126 for that region can be augmented appropriately); and
analyze the future traffic data using second input data and generate a second analysis result (408 and 410 of fig. 4; para 0005; 0044 and 0046; analyzing second set of data and based on the result, dynamically adjust the network operating characteristics).
Gupta does not explicitly disclose that the second analysis result corresponds to packet loss.
In an analogous art, Djukic discloses that the second analysis result corresponds to packet loss (para 0052; 0054; 0060; 0066; monitoring and analyzing network data to predict different parameters including packet loss). It would have been obvious to one of an ordinary skill in the art 

Regarding claim 9, Gupta discloses a communication system comprising:
a communication apparatus (para 0025 and 0050);
an information accumulation apparatus (para 0022 and 0025;); and
an analysis apparatus (202 of fig. 2);
wherein the information accumulation apparatus comprises;
at least one first memory (para 0050; memory 506) storing first instructions, and
at least one first processor (processor 504) configured to execute the first instructions to;
configured to collect a communication log related to traffic data from at least the one communication apparatus (para 0040; collecting log information); and
wherein the analysis apparatus comprises;
at least one second memory (para 0005; memory) storing second instructions, and
at least one second processor (para 0005; processor) configured to execute the second instructions to; perform machine learning using the communication log to predict future traffic data in the communication system that comprises the communication apparatus, analyze the future traffic data using first input data and generate a first analysis result corresponding to an event
, and analyze the future traffic data using second input data and generate a second analysis result corresponding to a second purpose.
perform machine learning (para 0028; 204 of fig. 2 perform machine learning operations) using the communication log (para 0039 and 0040) to thereby predict future traffic data in the communication apparatus (para 0039; based on analysis predicting what is the normal behavior in near future);
In another embodiment, the adaptive monitoring manager 132 is integrated with side-channel information. A side-channel can be, but is not limited to, a news source about events that result in major changes in network used. For example, if it is known that a certain event such as a holiday, festival, concert, severe weather occurrence, etc. is occurring within a specific region the network monitoring operations of the NMS 126 for that region can be augmented appropriately), and analyze the future traffic data using second input data and generate a second analysis result (408 and 410 of fig. 4; para 0005; 0044 and 0046; analyzing second set of data and based on the result, dynamically adjust the network operating characteristics).
Gupta does not explicitly disclose that the second analysis result corresponds to packet loss.
In an analogous art, Djukic discloses that the second analysis result corresponds to packet loss (para 0052; 0054; 0060; 0066; monitoring and analyzing network data to predict different parameters including packet loss). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta’s method/device by adding Djukic’s disclosure in order to improve the quality of service of a communication system.

Regarding claim 14, Gupta discloses a non-transitory computer readable medium storing a program for causing a computer to execute the method steps of claim 1 (para 0004; computer program stored in the memory executed by the processor to perform the method steps of claim 1).

	Regarding claims 3 and 11, Gupta discloses wherein the at least one processor is further configured to execute the instructions to perform the  machine learning using the first input data and the future prediction data to thereby calculate the first analysis result (para 0037 and 0045; comparing first set of data with the baseline), and perform the machine learning using the second input data and the future prediction data to calculate the second analysis result (para 0037; 0045 and 0046; comparing multiple set of data with the base line and generate results). 
Regarding claims 4 and 12, Gupta discloses wherein the at least one processor is further configured to execute the instructions to perform the machine learning using the first input data and the future prediction data to calculate the first analysis result (para 0045; comparing first set of data with the baseline and generate result based on the analysis), and generate the second analysis result in accordance with a predetermined criterion for determination (para 0046; comparing second set of data with the baseline and generate result based on the analysis).
Regarding claim 5, Gupta discloses wherein the criterion for determination is determined by performing statistical processing on the past traffic data (para 0031 and 0039; statistical analysis e.g. linear regression).
Regarding claim 6, Gupta discloses wherein each of the first and the second analysis results is information used to prompt a configuration change of the communication system (para 0038 and 0046).

 Regarding claim 8, Gupta discloses wherein the at least one processor is further configured to execute the instructions to generate the second analysis result in accordance with the criterion for determination that has been used when the second analysis result has been generated in the past (para 0003; comparing the results with the same baseline).

	                        
	Conclusion                                        
5.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102. The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462